DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on August 23, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,024,347 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a first sense amplifier configured to perform a first read operation including sensing a state of the memory cell via the single port during a first portion of a first clock cycle, and configured to not perform a read operation that includes sensing the state of the memory cell via the single port during a second portion of the first clock cycle; and a second sense amplifier configured to not perform a read operation that includes sensing the state of the memory cell via the single port during the first portion of the first clock cycle, and configured to perform a second read operation including sensing the state of the memory cell via the single port during the second portion of the first clock cycle in combination with the other limitations thereof as is recited in the claim. Claims 2-10 depend on claim 1.

Regarding claim 11: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of performing a first read operation via a first sense amplifier including sensing a state of the memory cell via the single port during a first portion of a first clock cycle; not performing a read operation via the first sense amplifier that includes sensing the state of the memory cell via the single port during a second portion of the first clock cycle; not performing a read operation via a second sense amplifier that includes sensing the state of the memory cell via the single port during the first portion of the first clock cycle; and performing a second read operation via the second sense amplifier including sensing the state of the memory cell via the single port during the second portion of the first clock cycle in combination with the other limitations thereof as is recited in the claim. Claims 12-20 depend on claim 11.

	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827